Jamar Osborne

5105 Vandelia Apt. E

Dallas, TX 75235

osbrll7@aol.com



July 7,2015

Third Court ofAppeals
PO Box 12547
Austin, Texas 78711


Court Clerk,



Under the Texas Public Information Act, §6252-17a et seq., I am requesting an opportunity to obtain
electronic copies of all documents received from the District Court in case number D-l-GN-14-004694
(Osborne v. Paxton).

If there are any fees for searching or copying these records, please inform me if the cost will exceed
$5.00. However, I would also like to request a waiver of all fees in that the disclosure of the requested
information is in the public interest and will contribute significantly to the public's interest of
transparency. This information is not being sought for commercial purposes.

The Texas Public Information Act requires that you "promptly produce" the requested records unless,
within 10 days, you have sought an Attorney General's Opinion. If you expect a significant delay in
responding to this request, please contact me with information about when I might expect copies or the
ability to inspect the requested records.

If you deny any or all of this request, please cite each specific exemption you feel justifies the refusal to
release the information and notify me of the appeal procedures available to me under the law.


Sincerely,




farnar Osborne                                                                     / RECEIVED
                                                                                       JUL 1 0 2015
                                                                                     MRDCCURTOF/Scpci.c
    &




*




m